 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA U.S.0 1

 

 

AUGUSTA DIVISION AUGUSTA niv-

 

UNITED STATES OF AMERICA *
* L
N's * CR 103-018
*
GARRETT DELMAR JONES, JR. x
ORDER

Defendant Garrett Delmar Jones, Jr. seeks relief under the
“compassionate release” provision of 18 U.S.C. § 3582(c) (1) (A).
The compassionate release provision of § 3582 (c) (1) (A) provides a
narrow path for a defendant in “extraordinary and compelling
circumstances” to leave prison early. A defendant may move a
federal district court for compassionate release, but only “after
he has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever
is earlier.” In this case, Jones has not alleged let alone provide
evidence that he has exhausted his administrative remedies. The
Court must therefore dismiss his motion.

Further, the Eleventh Circuit has held that a district court
is bound to follow the applicable policy statement, U.S.S.G. §

1B1.13, promulgated by the United States Sentencing Commission.

 
 

 

United States v. Bryant, 996 F.3d 1243 (11% 8 Cir. 2021) (citing 18

 

U.S.C. § 3582(c) (1) (A)). Section 1B1.13 lists only three specific
examples of extraordinary and compelling reasons to consider
compassionate release: (1) a serious medical condition; (2)

advanced age; and (3) family circumstances. U.S.S.G. § 1B1.13

n.l(A)-(C). Here, Jones does not contend that he meets any of
these criteria. Rather, he asks the Court to consider his
“rehabilitative measures.” Congress, however, has specifically

stated that rehabilitation of the defendant alone is not an
extraordinary and compelling reason warranting relief. See 28
U.S.C. § 994(t). Accordingly, it does not appear that Jones would
be entitled to compassionate release on this record even if he had
exhausted administrative remedies.

Upon the foregoing, the Government’s motion to dismiss
Defendant Garrett Delmar Jones, Jr.’s motion for compassionate
release (doc. 44) is GRANTED because Jones has failed to show that
he exhausted his administrative remedies. Accordingly, the Clerk

is directed to TERMINATE the motion for compassionate release (doc.

ORDER ENTERED at Augusta, Georgia, this [4 o- July,

bdo EouS

UNITED STAVES DISTRICT JUDGE

38).

2021.

 
